DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objection of the specification has been fully considered and are persuasive. The objection of the specification has been withdrawn.
Applicant's arguments with respect to the rejection of claims 1, 3-12, and 14-20 under 35 USC 103 have been fully considered but they are not persuasive. A new grounds of rejection is made in light of Applicant’s amendments.
Applicant asserts “Kotecha does not disclose or suggest pre-configuring any UAV to operate only where coverage exists”.
Applicant recites a particular situation where the only available or practical flightpath may be one that takes the UAV out of a network coverage area for a particular period in ¶56 of Kotecha. However when the particular situation does not occur (i.e., there is not only one available flightpath that takes the UAV out of the network coverage area) the UAV would not leave the coverage area as it appears leaving the network coverage area is a last option. In conclusion, Kotecha as a whole is not directed to only the situation where the only available or practical flightpath may be one that takes the UAV out of a network coverage area, as evident by the use of the phrase “in some situations” and not “in all situations”, but rather mentions the situation as an exception. 
The claims stand rejected and the newly amended limitation is addressed in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOMA (US 2019/0027050 A1) in view of Kotecha (US 2016/0371985 A1).
Re claim 1 and 12, Soma teaches a drone air traffic control system (control system 4) comprising:
a processor and a network interface communicatively coupled to one another (flight control processing device 43; see at least ¶25 and Fig. 2 for control system 4 communicates with flying vehicle 2 though ground reference station 3); and 
memory storing instructions that, when executed, cause the processor to: 
communicate to one or more Unmanned Aerial Vehicles (UAVs) over one or more wireless networks (see at least Fig. 1 for control system 4 communicating with flying vehicle 2 through ground reference station 3 using unlabeled wireless network; see at least ¶25 for flying vehicle 2 may be an unmanned machine); 
receive weather information related to the geographic region (see at least ¶41 for acquiring real-time weather data); 

provide changes to the flight plan based on the analyzing the weather information, wherein the changes comprise one or more of course corrections and route optimization based on the weather information (see at least ¶66-70 for resetting the flight route according to at least in part the weather; see at least ¶49 for steps involving a driving person are unnecessary when the flying vehicle 2 is unmanned).
wherein the UAV comprises an antenna communicatively coupled to the one or more wireless networks (antenna device 33)
	SOMA is silent regarding:
wherein the one or more UAVs are configured to constrain flight based on coverage of the one or more wireless networks;
receive measurements from a plurality of UAVs, the measurements including one or more of detected signal bandwidth, frequency, and radio frequency strength of the one or more wireless networks measured by the plurality of UAVs;
(For claim 1 only) analyze the measurements with respect to a flight plan of the one or more UAVs;
(For claim 1 only) provide changes to the flight plan based on the analyzing the measurements, wherein the changes comprise one or more of course corrections and route optimization based on the measurements;
wherein the flight is constrained based on the antenna monitoring cell signal strength during the flight and adjusting the flight based therein whenever the cell signal strength is lost or degraded and the one or more UAVs are further configured to constrain flight based on pre-configuring the one or more UAVs to operate only where coverage exists.

wherein the one or more UAVs are configured to constrain flight based on coverage of the one or more wireless networks (see at least ¶13 for flight paths criteria that UAV remained connected to wireless network; see at least ¶17 for adjusting flight path to maintain strong signal strength; see at least ¶13, ¶38, ¶41, ¶44, ¶55 for measuring cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded);
receive measurements from a plurality of UAVs, the measurements including one or more of detected signal bandwidth, frequency, and radio frequency strength of the one or more wireless networks measured by the plurality of UAVs (see at least ¶38, ¶41, and ¶44 for plurality of UAVs attached to the wireless network measuring signal strength during flight and transmitting said measurements to the UAV navigation component 250); 
(For claim 1 only) analyze the measurements with respect to a flight plan of the one or more UAVs (see at least ¶55 for measuring cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded);
(For claim 1 only) provide changes to the flight plan based on the analyzing the measurements, wherein the changes comprise one or more of course corrections and route optimization based on the measurements (see at least ¶55 for measuring cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded);
wherein the flight is constrained based on the antenna monitoring cell signal strength during the flight and adjusting the flight based therein whenever the cell signal strength is lost or degraded (see at least ¶13 for flight paths criteria that UAV remained connected to wireless network; see at least ¶17 for adjusting flight path to maintain strong signal strength; see at least ¶13, ¶38, ¶41, ¶44, ¶55 for measuring cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded) and the one or more UAVs further constrain the flight based on pre-configuring the 
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system and method of SOMA with the features of Kotecha for monitoring the wireless network signal strength from a plurality of UAVs in order to dynamically modify the flight plans of said UAVS for maintaining continuous control and monitoring of a UAV through a strong wireless connection.
Examiner notes for claim 12 that the newly amended wherein clauses with respect to the functions and structures of the UAV are outside the scope of the drone air traffic control system, and as such is given little to no patentable weight as it does not structurally modify the drone air traffic control system. However, in the interest of compact prosecution the limitation is nevertheless rejected with art. Should Applicant desire to seek patent protection for the claimed limitation, Examiner suggests rewriting the system claim to positively recite the UAV.

	Re Claim 4 and 15, SOMA further teaches wherein the providing changes comprises instructions to change flying lanes (see at least ¶69 for new flight plan containing new flight route, which is equivalent to a new flying lane).

	Re Claim 5 and 16, SOMA further teaches wherein the providing changes comprises instructions to land and where a UAV should target for landing (see at least ¶70 for new flight plan to land on a 

	Re Claim 6 and 17, SOMA further teaches wherein the providing changes comprises a full route modification with an emphasis on route optimization to avoid a negative impact of a weather event (see at least ¶68-70 for new flight plan to destination or landing vehicle based at least in part on weather).

	Re Claim 9 and 20, SOMA further teaches wherein the providing changes comprises instructions to hold position for a specific or indefinite time period (see at least ¶70 for new flight plan to land vehicle based on not being able to withstand the flight at least in part on weather; see at least ¶74 for completing the rest of the travel by road, therefore the flying vehicle 2 is held at the takeoff and landing section 22 for an indefinite time).

	Re Claim 10, SOMA further teaches wherein the providing changes comprises instructions to move to a safe position away from a weather event and either hold in the air or on the ground for a specific or indefinite time period (see at least ¶70 for new flight plan to land vehicle based on not being able to withstand the flight at least in part on weather; see at least ¶74 for completing the rest of the travel by road, therefore the flying vehicle 2 is held on the ground for an indefinite time until it is transported to the destination by road).

	Re Claim 11, SOMA further teaches wherein the providing changes comprises instructions to land or circle (see at least ¶70 for new flight plan to land vehicle based on not being able to withstand the flight at least in part on weather).

Claims 3, 7, 8, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOMA (US 2019/0027050 A1) in view of Kotecha (US 2016/0371985 A1), and further in view of SALENTINY (US 2016/0225263 A1).
Re Claim 3 and 14, SOMA in view of Kotecha are silent regarding wherein the providing changes comprises instructions to change direction.
However, SALENTINY teaches wherein the providing changes comprises instructions to change direction (see at least ¶31 for adjusting direction in light of weather conditions in the flight path).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system and method of SOMA in view of Kotecha with the features taught by SALENTINY for adjusting flight instructions along a flight path to avoid adverse conditions along a flight path due to weather.

Re Claim 7 and 18, SOMA in view of Kotecha are silent regarding wherein the providing changes comprises instructions to speed up or slow down.
However, SALENTINY teaches wherein the providing changes comprises instructions to speed up or slow down (see at least ¶31 for adjusting speed in light of weather conditions in the flight path)
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system and method of SOMA in view of Kotecha with the features taught by SALENTINY for adjusting flight instructions along a flight path to avoid adverse conditions along a flight path due to weather.

	Re Claim 8 and 19, SOMA in view of Kotecha are silent regarding wherein the providing changes comprises instructions to change altitude.

It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system and method of SOMA in view of Kotecha with the features taught by SALENTINY for adjusting flight instructions along a flight path to avoid adverse conditions along a flight path due to weather.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9783293 is directed towards controlling UAVs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666